Citation Nr: 1735936	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating greater than 10 percent for status post excision of hemangioma, right upper back.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A travel board hearing was held in February 2016 before the undersigned Veterans Law Judge.  The case was remanded in August 2016 for further development.  It has now returned for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Residuals of an excision of a hemangioma at the right upper back are not manifested by three or four painful or unstable scars; or one or two painful or unstable scars with at least one scar being both painful and unstable.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent for residuals of an excision of a hemangioma at the right upper back have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).

II. Relevant Laws and Regulations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the question for consideration is the propriety of the initial disability rating assigned, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This compensates the veteran for times since the effective date of his award, when his disability has been more severe than other times. 

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 state that where there are one or two painful or unstable scars a 10 percent rating is in order.  Where there are three or four scars that are unstable or painful warrant a 20 percent rating is in order.  Note 1 under Diagnostic Code 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable scars.

III. Analysis

In June 2009, the Veteran was afforded a VA examination.  The examiner observed a mass and a scar at the claimant's right posterior back area.  The scar measured 10 x 1 centimeters in length.  It was adherent to underlying tissue, but there was no tenderness.  The color of the scar was somewhat deeper than the adjacent skin.  It was not unstable.  The scar was not irregular, atrophic, shiny, or scaly.  There was a depression of the surface contour, but the scar was essentially superficial.  The examiner did not observe inflammation, edema, or keloid formation.  There was no induration or inflexibility of the skin in the area of this scar, limitation of motion, or other limitation of function caused by the scar.  

At a subsequent January 2011 VA examination, the examiner found two asymptomatic horizontal scars on the right side of the Veteran's back.  One scar measured 9 x 0.2 centimeters, while the other measured 4 x 0.2 centimeters.  The scars were superficial and not painful.  There were no signs of skin breakdown, inflammation, edema, keloid formation or any other disabling effects.  The diagnosis was a superficial asymptomatic scar from a hemangioma surgery.

The Veteran was afforded another VA examination in March 2017.  Upon examination, the examiner found two surgical scars at the right upper back area in addition to a palpable soft tissue mass.  Scar one was identified as the original scar from the 1991 surgical excision of the mass.  The examiner referenced the removal of the soft tissue mass on the right paraspinal area of the Veteran's back.  The Veteran's medical records thereafter revealed that the mass recurred in the same anatomical area over a period of several years, which was biopsied twice in 2009 without a conclusive diagnosis.  An open biopsy was therefore completed in November 2009, with the final report indicating a diagnosis of liposarcoma.  The appellant underwent embolization of the mass in June 2011.  The examiner remarked that the mass was most likely the same mass that the Veteran had removed while in service, given the same anatomical location; and that the mass had likely recurred.   A review of the Veteran's serial MRI results showed that the mass had not completely gone away but was stable in size.  A May 14 2015 MRI revealed that the overall appearance of the right paraspinal mass is essentially stable with similar extent, with a possible very minimal increase in bulk.  

Physical examination revealed that the surgical scar measured 10 x 0.1 centimeters in length.  There were no other changes to previously described associated findings.  Neither the mass nor the scar was tender or painful.  Scar number two was identified as a residual surgical scar from the 2009 open biopsy of the mass.  It measured 4 x 0.1 cm in length.  It was not painful or unstable.  The approximate total area of nonlinear scars was 1.4 square centimeters.   Neither the surgical scars nor the mass itself caused impairment of function.  The physician did not find a deep non-linear scar upon examination. 

The Board notes that higher or separate ratings are not warranted under any other Diagnostic Code.  Diagnostic Code 7801 does not apply because the Veteran's scars are superficial, not deep.  Diagnostic Code 7802 does not apply because the Veteran's scars do not involve an area of at least 929 square centimeters.  

The Board acknowledges the Veteran's complaints that his scars are always painful.  The Veteran testified that he is a barber, that he begins to feel pain in the middle of the day and by end of the day he cannot function due to pain.  In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Further, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with request to determining the severity of his service-connected scars.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In this case, the Board finds that the preponderance of the evidence shows that the Veteran has two residual scars due to a hemangioma excision of the right upper back area and a palpable soft tissue mass during the appeal.  One scar is arguably unstable.  To be granted a higher 20 percent rating under Diagnostic Code 7804, however, there must be evidence of three or four scars that are unstable or painful.  The clinical evidence of record preponderates against making such a finding.  As such, there is no basis to award a higher rating.  Hence, the benefit sought on appeal must be denied.

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to a rating greater than 10 percent for status post excision of hemangioma, right upper back is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


